DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 31, “sleeves 6” should be changed to --sleeves 10-- for consistency purposes. 
Paragraph 32, “locking assembly LAS” should be changed to --locking assembly LA-- for consistency purposes.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 10 recites “the middle top rod is separatable from the top rod”.  However, this was never stated in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “the support device being arranged adjacent to a surface of tent” in lines 1-2.  It is unclear exactly what is meant by the “surface of tent”.  What is the tent surface? How is it different from just the tent? Where is the tent surface located and what is its purpose? Clarification is required.
 Claim 8 recites the limitation "the side foot rods" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “A tent comprising a support device according to claim 1”.  However, claim 1 recites “the support device being arranged adjacent to a surface of tent when assembled with the tent”.  As such, claim 1 is considered to include the tent.  Therefore, it is unclear what claim 13 adds as all the components have previously been claimed.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR-20160113752 A) in view of St. Germain (US-5,577,799 A).
Claims 1 and 13: Jang discloses a support device for a tent, the support device being arranged adjacent to a surface of tent (top of 10) when assembled with the tent (10), the support device comprising a support skeleton, the support skeleton comprising a top rod, the top rod comprising a middle top rod arranged in a middle region of the top rod, the middle top rod (comprised of two sections 120) having a first portion (one member 120) and a second portion (other member 120), the first portion and second portion each being hingedly connected to a connecting member (200) such that the first portion and the second portion are pivotable between an bent state (FIG. 4b) where the first and second portions are pivotable toward and away each other and an unbent state where the first and second portions are aligned with the connecting member (FIG. 4c), the middle top rod further having a locking assembly (300) configured to lock the first and second portions when the first and second portion are in the unbent state to maintain the first and second portions aligned with the connecting member, and to unlock the first and second portions to allow the first and second portions to be moved to the bent state.
Jang lacks the first and second portions being pivotable relative to the connecting member itself.  St. Germain teaches a locking device for two tubular members, comprising: the rod (comprised of two sections 14) having a first portion (one member 14) and a second portion (other member 14), the first portion and second portion each being hingedly connected to a connecting member (58) such that the first portion and the second portion are pivotable relative to the connecting member (as evidenced by 
Regarding claim 13, Jang teaches a tent (see FIG. 6).
Claim 6: Jang teaches the support skeleton as further comprising side rods (500) arranged on left and right sides of the top rod, the side rods extending along a horizontal plane when the support skeleton is erected on a support surface (FIG. 1).
Claim 8: Jang teaches the support skeleton as further comprising side foot rods (600) arranged on the left and right sides of the top rod, the side foot rods extending along a vertical plane when the support skeleton is erected on a support surface (FIG. 1).
Claim 9: Jang teaches the top rod as comprising a plurality of members (two members 110 and two member 120) with the middle top rod as one in the plurality of members (comprised of both members 120).
Claim 10: Jang teaches the middle top rod as being separatable from top rod (rods 1220 and 120 are connected via a telescoping mechanism, as seen in 3, which 
Claim 11: Jang teaches the top rod as comprising a left top rod and a right top rod respectively arranged on opposite ends of the middle top rod, the left top rod - 10 -and the right top rod comprising at least one of a plurality of elastic pluggable short rods and elastic telescopic rods (rods 110 are telescopic rods since they telescope relative to rods 120).
Claim 12: St. Germain teaches the connecting member as being U-shaped (62) with a downward opening (as seen in FIG. 5), the first and the second portion of the middle top rod are respectively hinged to a middle of the connecting member (FIG. 4), a rotation gap is provided between the first portion and the second portion (FIGS. 3 and 4), and a top of the connecting member is configured to restrict the first portion and the second portion from rotating upward (FIG. 3).

Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636